Citation Nr: 1101636	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  00-08 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a sinus disorder, 
including sinus-related headaches.

2.  Entitlement to an initial rating higher than 10 percent for 
left lumbosacral polyradiculopathy (initially claimed as a left 
hip condition associated with or a residual of a low back 
strain).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to May 1968.

This appeal to the Board of Veterans' Appeals (Board) originated 
from a December 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama - 
which, in relevant part, denied the Veteran's claims for service 
connection for an ulcer (peptic ulcer disease), left hip 
condition, and sinus headaches.

In July 2004, the Board remanded these claims to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development and consideration.

The AMC subsequently issued a decision in December 2008, on 
remand, granting the claim for service connection for peptic 
ulcer disease and assigning a 10 percent initial rating 
retroactively effective from October 26, 1999, the date of 
receipt of this claim.  He did not, in response, separately 
appeal either this initial rating or effective date.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement (NOD) 
thereafter must be timely filed to initiate appellate review of 
the claim concerning "downstream" issues such as the 
compensation level assigned for the disability and effective 
date).  

In a December 2008 supplemental statement of the case (SSOC), 
however, the AMC continued to deny the remaining claims for 
service connection for sinus and left hip disorders, so those 
claims were recertified to the Board.

In July 2009, the Board again remanded these remaining claims for 
service connection for sinus and left hip disorders to the RO, 
via the AMC, for still further development and consideration.  In 
a September 2010 decision since issued, the AMC granted the 
Veteran's claim for a left hip condition (polyradiculopoathy) and 
assigned an initial 10 percent rating for it, retroactively 
effective from October 26, 1999, the date of receipt of this 
claim.  In a November 2010 statement, in response, his 
representative expressed dissatisfaction with this initial 
rating.  See again Grantham, supra, indicating it was necessary 
to note this disagreement to initiate a separate appeal of this 
downstream issue.  See also Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (further indicating that, when a Veteran appeals 
his initial rating, VA adjudicators must consider whether to 
"stage" the rating, that is, assign different ratings at 
different times since the effective date of the award to 
compensate him for variances in the severity of his disability). 

Because the representative's statement disagreeing with this 
initial rating was filed within one year of receiving 
notification of the decision granting service connection and 
assigning this initial rating, and expressed dissatisfaction with 
the assigned rating and a desire to contest the result and for 
review, the Board finds that it was a timely NOD to initiate an 
appeal of this initial rating.  See 38 C.F.R. § 20.201 
(communication expressing dissatisfaction with RO decision and 
desire to contest the result constitutes a NOD; special wording 
not required).  See also Gallegos v. Principi, 283 F.3d 1309 
(Fed. Cir. 2002) and Palmer v. Nicholson, 21 Vet. App. 434, 437 
(2007) ("VA has always been, and will continue to be, liberal in 
determining what constitutes a Notice of Disagreement") 
(quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  

However, the RO/AMC has not provided the Veteran a statement of 
the case (SOC) addressing this disagreement with this initial 
rating.  Nor has he been given time, once the SOC is issued, to 
complete the steps necessary to perfect his appeal of this 
downstream claim by also filing a timely substantive appeal (VA 
Form 9 or equivalent statement).  And in this circumstance, the 
Court has clarified that the appropriate disposition is to 
remand, rather than merely refer, the claim.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  Because the Veteran is not 
represented by a private attorney, the remand of this claim to 
the RO again will be via the AMC in Washington, DC.

The Board, however, is going ahead and deciding the remaining 
claim for service connection for a sinus disorder, including 
sinus-related headaches.




FINDINGS OF FACT

1.  There is no probative (meaning competent and credible) 
medical or other evidence confirming the Veteran has a sinus 
disorder or sinus-related headaches.

2.  To the extent he experiences headaches, he already is being 
compensated for them as part and parcel of an already service-
connected disability, namely, his vasomotor rhinitis.


CONCLUSION OF LAW

A sinus disorder, including sinus-related headaches, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).



Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a SOC or SSOC, such that 
the intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 
1999, April 2001, January 2003, January 2004, July 2004, March 
and August 2007, and August 2009.  The letters informed him of 
the evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining this supporting 
evidence.  Note also that the March and August 2007 and August 
2009 letters complied with Dingess by as well discussing the 
downstream disability rating and effective date elements of his 
claim.  And of equal or even greater significance, after 
providing that additional Dingess notice in March and August 
2007, the RO/AMC readjudicated his claim in the December 2008 
SSOC - including considering any additional evidence received 
in response to that additional notice.  Similarly, after 
providing the August 2009 notice, the AMC again readjudicated the 
claim in the September 2010 SSOC, again considering any 
additional evidence that had been submitted or otherwise obtained 
in response to that still additional notice.  So any arguable 
timing defect in the provision of that additional notice has been 
rectified ("cured").  See again Mayfield IV and Prickett, 
supra.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO and/or AMC obtained his 
service treatment records (STRs), VA treatment records, and any 
lay statements provided by him or others.  In addition, the 
RO/AMC attempted to obtain his Social Security Administration 
(SSA) and private treatment records from several providers, 
however, those records have been destroyed, so are no longer 
available for consideration.  38 C.F.R. § 3.159(c)(2) and (e)(1).  
Additionally, the RO/AMC provided the Veteran two VA compensation 
examinations in October 2008 and January 2010 to determine 
whether he has a sinus disorder and associated headaches that are 
attributable to his military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  And since this necessary medical opinion has been 
obtained, the Board is also satisfied as to substantial 
compliance with its July 2009 remand directives.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Therefore, the Board is satisfied that VA 
has provided all assistance required by the VCAA and that 
appellate review may proceed without prejudicing the Veteran.  

II.  Whether Service Connection is Warranted for a Sinus 
Disorder, 
including Sinus-Related Headaches

The Veteran contends that he has a sinus disorder and suffers 
from sinus headaches as a result of his military service.  
Unfortunately, after reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against his 
claim, so it must be denied.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.306.

Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  When determining service connection, 
all potential theories of entitlement, direct, presumptive and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  

To establish entitlement to direct service connection, there must 
be:  (1) a medical diagnosis of a current disability; (2) medical 
or, in some cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; and 
(3) generally, but now always, medical evidence of a nexus or 
link between the in-service injury or disease and the current 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

In order to establish a showing of chronic disease in service, or 
within a presumptive period per § 3.307, a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic," is required.  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Establishing 
continuity of symptomatology under 38 C.F.R. § 3.303(b) is an 
alternative method of satisfying the second and third Shedden 
requirements to link a current disability to service.  See also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when:  (1) a layperson is competent to identify 
the medical condition, (e.g., tinnitus, a broken leg, separated 
shoulder, flat feet, varicose veins, etc.), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumptive period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise (i.e., 
about evenly balanced for and against the claim), with the 
Veteran prevailing in either event.  Conversely, the claim will 
be denied if the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As explained, the most fundamental requirement for any claim for 
service connection is that the Veteran must have proof he has the 
condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328 (1997) (indicating VA compensation only may 
be awarded to an applicant who has disability existing on the 
date of application, not for past disability); but see, too, 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying 
that this requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim).

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current 
disability means a disability shown by competent medical evidence 
to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, though, the Veteran has neither provided nor identified any 
competent and credible medical or lay evidence showing a current 
diagnosis of this claimed disorder, including at any point since 
filing this claim.  His STRs note a diagnosis of pneumonia in 
June 1967, a complaint of right frontal headaches for three days 
in March 1968, which were ultimately diagnosed as tension 
headaches, and a diagnosis of "acute" (i.e., sudden onset) 
sinusitis in March 1968.  But that manifestation of sinusitis in 
March 1968 apparently resolved with treatment since there was no 
further indication of the condition while in service - either by 
subjective complaint or objective clinical finding.  This 
includes when examined in April 1968 in anticipation of 
separating from service; that discharge examination failed to 
note any indication of a chronic (meaning permanent) sinus 
disorder.  That is to say, merely establishing he suffered from a 
bout of headaches and sinusitis while in service is not 
tantamount to granting service connection because there has to be 
consequent disability.  See 38 C.F.R. § 3.303(b).  And, here, 
there has been no additional diagnosis of sinusitis or a sinus 
disorder during the many years (indeed decades) since service, 
including since filing this claim, to in turn suggest he has a 
current resultant disability.

Further concerning this, the record shows the Veteran received 
treatment on an outpatient basis for various medical complaints 
from August 1996 to May 2001, and again from September 2004 to 
August 2009, so virtually up to the present.  And yet, these VA 
outpatient treatment records fail to mention or note any 
complaints concerning his sinuses, and therefore, do not show any 
consequent diagnosis regarding his sinuses.  Service connection 
already has been granted for vasomotor rhinitis with headaches, 
and his VA outpatient treatment records do reflect treatment for 
this other disorder.  So he already his being compensated for his 
headaches in the rating for his vasomotor rhinitis.  And if, 
because of the apparent need for this ongoing VA outpatient 
treatment, he believes his vasomotor rhinitis or associated 
headaches deserves a higher rating (the current rating is 0 
percent), then he needs to file a separate claim at the RO 
seeking additional compensation for this already service-
connected disability.

Additionally, the Veteran indicated he received treatment from 
private physicians, so not just from VA.  But, unfortunately, 
these records were destroyed since they were over 10 years old 
(so not maintained beyond that length of time), as confirmed by 
letters received from the medical providers in May 2001 and 
October 2004.

The Veteran also has had two VA compensation examinations to 
determine whether he has a sinus disorder (so in addition to his 
already service-connected vasomotor rhinitis with associated 
headaches).  The October 2008 VA compensation examiner found the 
Veteran did not suffer from turbinate hypertrophy, watery 
discharge or granulomatous diseases.  And following the physical 
examination and x-rays, that examiner did not render a diagnosis 
of sinusitis because there was no indication the Veteran suffered 
from paranasal sinus inflammatory disorder or air fluid levels.  
Further, concerning the Veteran's complaints of headaches, the 
October 2008 examiner clarified that the headaches the Veteran is 
currently being treated for are likely tensions headaches and 
"are not based on sinus disease."

In January 2010, as directed in the Board's July 2009 remand, the 
Veteran had another VA compensation examination.  This additional 
examiner noted the Veteran complained of a runny nose, with clear 
drainage.  He also stated he suffers from headaches twice per 
day.  Upon physical examination, the examiner found the right ear 
light reflex is positive, the tympanic membrane (ear drum) is 
intact, and that the ear canal is clear.  Additionally, it was 
observed that both of the Veteran's nasal passages did not have 
turbinate hypertrophy, although there was some clear watery 
discharge.  The examiner diagnosed vasomotor rhinitis (which, as 
mentioned, is already service connected and separately rated - 
albeit at the noncompensable level of just 0 percent).  This 
examiner confirmed there was no evidence of acute sinusitis.  
This examiner also determined the Veteran's headaches are not of 
a pattern consistent with headaches caused by sinusitis, but 
instead are more suggestive of migraine headaches, so even 
possibly not due to his vasomotor rhinitis, although currently 
being rated as such.

In any event, the VA examiners have determined the Veteran does 
not suffer from a sinus disorder and that his headaches 
(regardless of their specific type and etiology) are not 
associated with a sinus disorder.  Therefore, he has failed to 
satisfy the most essential requirement for service connection, 
which as explained is first establishing he has the claimed 
condition.  Absent establishment of this required current 
disability, there necessarily is no disability to attribute to 
his military service so as to, in turn, warrant service 
connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for a sinus 
disorder, including sinus-related headaches.  Accordingly, there 
is no reasonable doubt to resolve in his favor, and this claim 
must be denied.  38 U.S.C.A. § 5107; 38 CFR § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a sinus disorder, including 
sinus-related headaches, is denied.


REMAND

As already explained, the RO/AMC needs to send the Veteran a SOC 
in response to his timely NOD concerning the initial 10 percent 
rating for his left hip condition (polyradiculopathy associated 
with his low back strain).  This NOD is reflected in the 
arguments his representative made in the November 2010 Written 
Brief Presentation.  The Veteran also has to be given time, in 
response to the SOC, to perfect his appeal of this additional 
claim by also filing a timely substantive appeal (VA Form 9 or 
equivalent statement).  38 C.F.R. § 20.200.



Because of the holding in Manlincon v. West, 12 Vet. App. 238 
(1999), this remaining claim is REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a SOC concerning 
his claim for a higher initial rating 
for his left lumbosacral 
polyradiculopathy (left hip condition).  
Advise him that he still needs to file 
a timely substantive appeal (VA Form 9 
or equivalent) in response to the SOC 
to perfect an appeal to the Board 
concerning this downstream claim.  
38 C.F.R. §§ 20.200, 20.302(b).

2.  If, and only if, the Veteran 
perfects his appeal of this downstream 
claim should it be returned to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


